[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. State Farm Mut. Ins. Co. v. O’Donnell, Slip Opinion No. 2021-Ohio-1205.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-1205
       THE STATE EX REL. STATE FARM MUTUAL INSURANCE COMPANY v.
                               O’DONNELL, JUDGE, ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as State ex rel. State Farm Mut. Ins. Co. v. O’Donnell, Slip
                             Opinion No. 2021-Ohio-1205.]
Mandamus—Prohibition—Civ.R. 13(J)—Civil rule requires transfer of a case to
        the court of common pleas when a party’s counterclaim, cross-claim, or
        third-party claim excess a municipal court’s jurisdictional limit—
        Municipal court did not have authority to transfer a case on ground that
        plaintiff’s claim exceeded the court’s jurisdictional limits—Common pleas
        court had no basis on which to assume jurisdiction over transfer of case
        from municipal court—Writs of mandamus and prohibition granted against
        common pleas court judge.
    (No. 2020-0972—Submitted January 12, 2021—Decided April 13, 2021.)
                             IN PROHIBITION and MANDAMUS.
                                    ________________
                             SUPREME COURT OF OHIO




        Per Curiam.
        {¶ 1} Relator, State Farm Mutual Insurance Company, seeks a writ of
prohibition to prevent respondent Cuyahoga County Common Pleas Court Judge
John P. O’Donnell from exercising jurisdiction over a civil action that was
transferred from the Lyndhurst Municipal Court. State Farm also seeks writs of
mandamus (1) ordering Judge O’Donnell to transfer the case back to the Lyndhurst
Municipal Court and (2) ordering respondent Lyndhurst Municipal Court Judge
Dominic J. Coletta to dismiss the case upon its return from the common pleas court.
We grant writs of prohibition and mandamus as to Judge O’Donnell but deny the
writ of mandamus as to Judge Coletta.
                    I. Factual and Procedural Background
        {¶ 2} In December 2018, Shelena Burke filed a complaint against State
Farm and another defendant in the small-claims division of the Lyndhurst
Municipal Court. Burke v. Mayfield Brainard Auto Servs., L.L.C.., Lyndhurst M.C.
case No. 18CVI02765. Burke sought $6,000 in restitution from each of the two
named defendants, plus interest and costs. On State Farm’s motion, Judge Coletta
transferred the case from the small-claims division to the municipal court’s regular
docket under R.C. 1925.10.
        {¶ 3} In May 2019, Burke filed a motion to transfer the case to the
Cuyahoga County Court of Common Pleas. In her motion, Burke contended that
her claim exceeded $15,000 and therefore was beyond the court’s jurisdictional
limit. See R.C. 1901.17. State Farm opposed Burke’s motion and asked the
municipal court to dismiss the case for lack of subject-matter jurisdiction rather
than transfer it.
        {¶ 4} Judge Coletta granted Burke’s motion and ordered the case
transferred to the Cuyahoga County Court of Common Pleas, where it was assigned
to Judge O’Donnell. Burke v. Mayfield Brainard Auto Servs., L.L.C., Cuyahoga
C.P. case No. CV-19-923671. State Farm filed a motion asking the common pleas




                                         2
                               January Term, 2021




court to refuse the transfer and return the case to the municipal court. Judge
O’Donnell denied State Farm’s motion.
       {¶ 5} State Farm commenced this action on August 7, 2020, seeking a writ
of prohibition ordering Judge O’Donnell to discontinue proceedings in the Burke
lawsuit and a writ of mandamus ordering him to return the case to the municipal
court. State Farm also asked for a writ of mandamus ordering Judge Coletta to
dismiss the case for want of subject-matter jurisdiction upon its return from the
common pleas court.
       {¶ 6} Judge Coletta did not respond to State Farm’s complaint, but Judge
O’Donnell filed a motion to dismiss it under Civ.R. 12(B)(6) and S.Ct.Prac.R.
12.04(A). State Farm has filed a motion for default judgment as against Judge
Coletta.
                                II. Legal Analysis
       {¶ 7} We must determine whether dismissal, an alternative writ, or a
peremptory writ is appropriate. S.Ct.Prac.R. 12.04(C). Dismissal is required if it
appears beyond doubt, after presuming the truth of all material factual allegations
in the complaint and making all reasonable inferences in State Farm’s favor, that
State Farm is not entitled to extraordinary relief in prohibition and mandamus.
State ex rel. Sapp v. Franklin Cty. Court of Appeals, 118 Ohio St.3d 368, 2008-
Ohio-2637, 889 N.E.2d 500, ¶ 13. But if the pertinent facts are uncontroverted and
it appears beyond doubt that State Farm is entitled to its requested relief, we will
grant peremptory writs. Id. at ¶ 14.
                       A. Claims Against Judge O’Donnell
       {¶ 8} To be entitled to a writ of prohibition, State Farm must establish that
(1) Judge O’Donnell is about to or has exercised judicial power, (2) his exercise of
that power is unauthorized by law, and (3) denying the writ would result in injury
for which no other adequate remedy exists in the ordinary course of law. State ex
rel. Shumaker v. Nichols, 137 Ohio St.3d 391, 2013-Ohio-4732, 999 N.E.2d 630,




                                         3
                                    SUPREME COURT OF OHIO




¶ 9. If the first two requirements are present, State Farm need not satisfy the third
requirement if Judge O’Donnell “patently and unambiguously” lacks jurisdiction.
Sapp at ¶ 15. In addition, when jurisdiction is patently and unambiguously lacking,
“ ‘prohibition and mandamus will issue to prevent any future unauthorized exercise
of jurisdiction and to correct the results of prior jurisdictionally unauthorized
actions.’ ” (Emphasis added.) Id., quoting State ex rel. Mayer v. Henson, 97 Ohio
St.3d 276, 2002-Ohio-6323, 779 N.E.2d 223, ¶ 12.
         {¶ 9} There is no dispute that Judge O’Donnell has exercised judicial power
and will continue to do so as the judge presiding over the Burke case. In most cases,
we will not grant a writ of prohibition when a respondent judge has general subject-
matter jurisdiction. State ex rel. Sponaugle v. Hein, 153 Ohio St.3d 560, 2018-
Ohio-3155, 108 N.E.3d 1089, ¶ 24. And because a court of common pleas has
general subject-matter jurisdiction over all civil cases, R.C. 2305.01, Judge
O’Donnell contends that subject-matter jurisdiction cannot be patently and
unambiguously lacking in this case.                While Judge O’Donnell’s contention is
generally true, the issue whether he has jurisdiction over the Burke case must be
evaluated through the lens of our decision in Natl. Emp. Benefit Servs., Inc. v.
Cuyahoga Cty. Court of Common Pleas, 49 Ohio St.3d 49, 550 N.E.2d 941 (1990).
         {¶ 10} In Natl. Emp. Benefit Servs., the plaintiff’s original complaint in a
municipal-court action sought $10,000 in damages, then the jurisdictional limit of
the municipal court under R.C. 1901.17. Id. at 49. The plaintiff later filed a
supplemental complaint alleging total damages exceeding the municipal court’s
subject-matter jurisdiction. Id. Rather than dismiss the case, the municipal court
transferred it to the court of common pleas, purportedly under Civ.R. 13(J).1 Id.
The defendant sought writs of prohibition, mandamus, and procedendo in the court


1. Civ.R. 13(J) provides: “In the event that a counterclaim, cross-claim, or third-party claim exceeds
the jurisdiction of the court, the court shall certify the proceedings in the case to the court of common
pleas.”




                                                   4
                                January Term, 2021




of appeals to prevent the common pleas court from proceeding, to compel the case’s
return to the municipal court, and to compel the municipal court to dismiss the case.
Id.
       {¶ 11} In a unanimous decision, we reversed the court of appeals’ dismissal
of the defendant’s writ action and granted the writs. Id. at 50-51. Civ.R. 13(J)
requires the transfer of a case to the court of common pleas when a party’s
counterclaim, cross-claim, or third-party claim causes the case to exceed a court’s
jurisdictional limit. Id. Because the case did not exceed the jurisdictional limits as
a result of a counterclaim, cross-claim, or third-party claim, we found that the
municipal court lacked authority under Civ.R. 13(J) to transfer the case. And
because the municipal court lacked authority to transfer the case, “the common
pleas court had no basis upon which to assume jurisdiction.” Id. at 50.
       {¶ 12} Our decision in Natl. Emp. Benefit Servs. informs our determination
of this case. Because Judge Coletta has not responded to State Farm’s complaint,
the averred facts relating to the proceedings before him in the municipal court are
accepted as true. See State ex rel. Spirko v. Judges of the Court of Appeals, Third
Appellate Dist., 27 Ohio St.3d 13, 15, 501 N.E.2d 625 (1986). In particular, it is
established that (1) Burke filed a motion to transfer the case to the common pleas
court on the basis that her claim exceeded the municipal court’s $15,000
jurisdictional limit and (2) Judge Coletta granted Burke’s motion.             These
uncontroverted facts establish that the municipal court lacked a valid basis for
transferring the Burke matter and that the common pleas court had no basis on
which to assume jurisdiction. Natl. Emp. Benefit Servs., 49 Ohio St.3d at 50, 550
N.E.2d 941. We therefore grant peremptory writs of prohibition and mandamus
prohibiting Judge O’Donnell from exercising jurisdiction over the Burke case and
ordering him to return the case to the municipal court.




                                          5
                             SUPREME COURT OF OHIO




                   B. Mandamus Claim Against Judge Coletta
       {¶ 13} State Farm also seeks a writ of mandamus directing Judge Coletta to
dismiss the Burke case for want of subject-matter jurisdiction upon the case’s return
from the common pleas court. While the uncontroverted allegations of State Farm’s
complaint support peremptory relief against Judge O’Donnell, they do not support
the relief sought against Judge Coletta.
       {¶ 14} In Natl. Emp. Benefit Servs., in addition to the relief granted against
the common pleas court, we ordered that the municipal court dismiss the case under
Civ.R. 12(H)(3) for want of subject-matter jurisdiction. Id. at 51. But in that case,
the plaintiff in the municipal-court matter had filed a supplemental complaint to
increase the damages sought to an amount beyond the municipal court’s
jurisdictional limit. Id. at 49. In contrast, State Farm has not alleged here that
Burke filed an amended or supplemental complaint in the municipal court prior to
Judge Coletta’s order transferring the case. State Farm’s complaint states only that
Judge Coletta granted Burke’s motion to transfer the case to the common pleas
court based on her argument that her damages would exceed $15,000. But absent
an amended or supplemental complaint in which Burke increased her demand to an
amount exceeding $15,000, we cannot say that jurisdiction is patently and
unambiguously lacking in the municipal court. Accordingly, we deny the writ of
mandamus as to Judge Coletta under S.Ct.Prac.R. 12.04(C).
       {¶ 15} The fact that State Farm has filed a motion for default judgment
against Judge Coletta does not alter our analysis. “When appropriate, a default
judgment may be entered in a mandamus action.” State ex rel. Youngstown City
School Dist. Bd. of Edn. v. Youngstown, 84 Ohio St.3d 51, 53, 701 N.E.2d 986
(1998). But this is not such a case. The analysis whether a default judgment is
proper in a mandamus action is essentially the same as an analysis whether a
peremptory writ of mandamus is appropriate against a respondent who fails to
respond to a complaint. See id. at 53. Because we have determined that the facts




                                           6
                                January Term, 2021




accepted as true—as a result of Judge Coletta’s failure to respond to the
complaint—do not entitle State Farm to a writ of mandamus against him, the
motion for default judgment is rendered moot.
                                 III. Conclusion
       {¶ 16} For the reasons set forth above, we deny Judge O’Donnell’s motion
to dismiss. We grant a peremptory writ of prohibition to prevent Judge O’Donnell
from hearing and determining Burke v. Mayfield Brainard Auto Services, L.L.C.,
case No. CV-19-923671, in the Cuyahoga County Court of Common Pleas, and
also grant a peremptory writ of mandamus ordering Judge O’Donnell to return the
Burke matter to the Lyndhurst Municipal Court. We deny State Farm’s requested
writ of mandamus against Judge Coletta and deny its motion for default judgment
as moot.
                                                               Writs granted in part
                                                                 and denied in part.
       O’CONNOR, C.J., and FISCHER, DEWINE, DONNELLY, STEWART, and
BRUNNER, JJ., concur.
       KENNEDY, J., concurs in part and dissents in part, with an opinion.
                               _________________
       KENNEDY, J., concurring in part and dissenting in part.
       {¶ 17} Because relator, State Farm Mutual Insurance Company, has failed
to allege facts that, if true, would be sufficient to prove that respondent Lyndhurst
Municipal Court Judge Dominic J. Coletta lacks subject-matter jurisdiction over
Shelena Burke’s claim for restitution, I concur in the majority’s decision denying
State Farm’s motion for a default judgment and denying the request for a writ of
mandamus against him.
       {¶ 18} I agree that State Farm has stated a claim for a writ of prohibition to
prevent respondent Cuyahoga County Common Pleas Court Judge John P.
O’Donnell from exercising jurisdiction over Burke’s action after Judge Coletta




                                         7
                              SUPREME COURT OF OHIO




allegedly transferred it from the municipal court, as well as a claim for a writ of
mandamus to compel him to transfer that action back to the municipal court.
Therefore, the majority properly denies Judge O’Donnell’s motion to dismiss State
Farm’s action. However, it is premature at this stage of the proceedings to grant
preemptory writs of prohibition and mandamus, as the majority does, because Judge
O’Donnell has not answered and therefore has not admitted the material facts that
demonstrate that State Farm is entitled to relief as a matter of law and of fact.
       {¶ 19} A court generally may not grant a peremptory writ before an answer
has been filed. State ex rel. Conley v. Park, 146 Ohio St.3d 454, 2015-Ohio-5226,
58 N.E.3d 1112, ¶ 9-10; State ex rel. Beacon Journal Publishing Co. v. Radel, 57
Ohio St.3d 102, 103, 566 N.E.2d 661 (1991); State ex rel. Temke v. Outcalt, 49
Ohio St.2d 189, 191, 360 N.E.2d 701 (1977). A peremptory writ will not issue
unless it is without doubt that the relator is entitled to relief as a matter of law and
of fact, Conley at ¶ 9; until an answer is filed, all we have to review are one party’s
allegations in the complaint.
       {¶ 20} Because the court cannot simply presume that State Farm’s
allegations are true, the majority adopts a different approach: the facts of this case
are uncontroverted as to Judge O’Donnell because a separate party—Judge
Coletta—has failed to respond to the complaint.
       {¶ 21} That analysis is flawed. Although a default may be an admission of
the allegations of the complaint against the defaulting defendant, it does not operate
as an admission of those allegations against other codefendants. Archacki v.
Greater Cleveland Regional Transit Auth., 8 Ohio St.3d 13, 14-15, 455 N.E.2d
1285 (1983).     Rather, those codefendants must be given the opportunity to
controvert the evidence against them. Id. at 15. Yet at the same time that the
majority denies a default judgment against Judge Coletta—the party who did not
respond to the complaint—it invokes that default against Judge O’Donnell, who
has appeared in this case. The majority points to no principle of law that supports




                                           8
                                January Term, 2021




its holding that the failure to answer by Judge Coletta is binding against Judge
O’Donnell.
       {¶ 22} At this stage of the proceedings, no answer has been filed and Judge
O’Donnell may still deny the allegations in the complaint, dispute the authenticity
of the documents attached to it, or assert a defense precluding relief in State Farm’s
favor. That may be unlikely, but it cannot be said to be beyond all doubt that he
cannot or will not. The decision to grant peremptory writs of prohibition and
mandamus in this case is therefore premature.
       {¶ 23} For these reasons, I would deny Judge O’Donnell’s motion to
dismiss and order him to file an answer to the complaint. Because the majority
does not, I dissent from that portion of the majority’s judgment granting peremptory
writs of prohibition and mandamus.
                               _________________
       Law Offices of Terrence J. Kenneally & Associates Co., Terrence J.
Kenneally, and Sean M. Kenneally, for relator.
       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and Jake A.
Elliott, Assistant Prosecuting Attorney, for respondent Judge O’Donnell.
                               _________________




                                          9